PER CURIAM.
Thomas H. Seiler filed a petition for writ of habeas corpus on behalf of J.S.C., a dependent child who is currently residing in the Methodist Children’s Home. Seiler had previously filed a petition in the trial court for change of residency of the child, pursuant to Florida Rule of Juvenile Procedure 8.345(a), which allows any interested person to file a motion for modification of placement. When the trial court failed to act, he filed this petition.
We agree with Seiler that he has standing under the Rule 8.345(a) to file a motion for change of placement. However, as the trial court has not rendered an order on the pending petition for change of residency, which was filed below on October 10, 2001 1, we treat the petition for writ of habeas corpus as a petition for writ of mandamus and direct the trial court to promptly rule on the merits of that petition.
TREATED AS PETITION FOR WRIT OF MANDAMUS AND GRANTED.
COBB, GRIFFIN and SAWAYA, JJ., concur.

. Although an earlier petition for writ of mandamus was denied on the assumption that an order denying the change of residency petition had been rendered, when ordered to provide a copy of that order in this case, the state was unable to do so.